In a probate proceeding, the contestants appeal from a decree of Surrogate’s Court, Kings County, dated February 17, 1972, which, inter alia, admitted the propounded will to probate, upon a directed verdict in favor of the proponent. Decree modified, on the law and the facts, by reducing the award of taxed costs from $913.90 to $723.90 (cf. Corr v. Ottaway Newspapers Radio, 40 A D 2d 674). As so modified, decree affirmed, with costs to respondent against appellants personally. Rabin, P. J., Munder, Latham, Shapiro and Christ, JJ., concur.